Letton, J.,
dissenting.
Without regard to the conclusion in the case, I dissent from the doctrine of the seventh paragraph of the syllabus and that portion of the opinion expressing the same view. This in effect overrules the very recent opinion of this court in Nebraska District of Evangelical Lutheran Synod v. McKelvie, 104 Neb. 93. The matter is of grave importance, since it involves the question as to the extent» that a legislature may infringe upon the fundamental rights and liberty of a citizen protected by the state and federal Constitutions. I am unable to agree with the doctrine that the legislature may arbitrarily, through the exercise of' the police power, interfere with the fundamental right of every American parent to control, in a degree not harmful to the state, the education of his child, and to teach it, in association with other children, any science or art, or any language which contributes to a larger life, or to a higher and broader culture.
Educators agree that the period of early childhood is the time that the ability to speak and understand a foreign or a classic language is the most easily acquired. Every parent has the fundamental right, after he has complied with all proper requirements by the state as to education, -to give his child such further education in proper subjects as he desires and can afford. As was pointed out in Nebraska District of Evangelical Lutheran Synod *668v. McKelvie, supra, the legitimate object of the statute has been accomplished when the basic and fundamental education of every child in the state has been acquired in the English language, instead of in the language of a foreign country.
The state has the right to manage and control in all particulars schools maintained by taxation; to place other schools under state supervision and to require the same general standards; but it has no right to prevent parents from bestowing upon their children a full measure of education in addition to the state required branches. Has it. the right to prevent the study of music, of drawing, of handiwork in classes or private schools under the guise of police power? If not, it has no power to prevent the study of French, Spanish, Italian, or any other foreign or classic language, unless such study interferes with the education in 'the language of our country, prescribed by the statute.
In State v. Ferguson, 95 Neb. 63, 73, it is said in the opinion by Judge Fawcett: “The public school is one of the main bulwarks of our nation, and we would not knowingly do anything to undermine it; but we should be careful to avoid permitting our love for this, noble institution to cause us to regard it as all in all and destroy both the Cod-given and constitutional right of a parent to have some voice in the bringing up and education of his children
We have said that the legislature cannot, under the guise of police regulation, arbitrarily invade personal rights, and that “The test when such regulations are in question is whether they have some relation to the public-health or public welfare, and whether such is, in fact, the end sought to be obtained.” Smiley v. MacDonald 42 Neb. 5; In re Anderson, 69 Neb. 686; Union P. R. Co. v. State, 88 Neb. 247; State v. Withnell, 91 Neb. 101.
Since the restriction cannot be supported on the ground of “public welfare,” it is now sought to sustain it on the ground of “public health.” ' The supposition that this re*669strict-ion in the statute might have been inserted in the interest of the health of the child is evidently - an afterthought. It was not suggested by counsel either in the briefs or at the hearing. It is patent, obvious, and a matter of common knowledge that this restriction was the result of crowd psychology; that it is a product of the passions engendered by the World War,, which had not had time to cool. The idea that the legislature had in mind the protection of the child from over study, or lack of recreation, seems far-fetched, when it is realized that outside of city districts only 12 weeks school attendance in a year is required by the law, and that in city districts the hours of study for young children are carefully limited by the boards of education. The statute was construed and upheld (except as to the restriction now reinstated by the majority opinion) in the opinion in the McKelvie case written by me. It was there held (with that exception) to be a proper and salutary measure, upon substantially the same grounds as are now suggested in the majority opinion. The - doctrine of stare decisis should be applied, and the former opinion adhered to.
Legislatures have not always respected personal rights. In State v. Junkin, 85 Neb. 1, this court was compelled to hold invalid a law restricting free speech in a public assembly. Resistance to the arbitrary power of kings was necessary in days gone by. It seems now to be necessary to resist encroachments by the legislature upon the liberty of the citizen protected by the Constitution.
Morrissey, C. J., concurs in this dissent.